Name: 1999/466/EC: Commission Decision of 15 July 1999 establishing the officially brucellosis free status of bovine herds of certain Member States or regions of Member States and repealing Decision 97/175/EC (notified under document number C(1999) 2092) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  means of agricultural production;  economic geography
 Date Published: 1999-07-16

 Avis juridique important|31999D04661999/466/EC: Commission Decision of 15 July 1999 establishing the officially brucellosis free status of bovine herds of certain Member States or regions of Member States and repealing Decision 97/175/EC (notified under document number C(1999) 2092) (Text with EEA relevance) Official Journal L 181 , 16/07/1999 P. 0034 - 0035COMMISSION DECISIONof 15 July 1999establishing the officially brucellosis free status of bovine herds of certain Member States or regions of Member States and repealing Decision 97/175/EC(notified under document number C(1999) 2092)(Text with EEA relevance)(1999/466/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine(1), as last amended by Directive 98/99/EC(2), and in particular Annex AII(7) thereof,(1) Whereas Member States or regions of Member States may be declared officially brucellosis-free if they meet certain conditions set up in Directive 64/432/EEC;(2) Whereas Commission Decision 97/175/EC(3) of 18 December 1996 laying down the methods of control for maintaining the officially brucellosis-free status of bovine herds in certain Member States and regions of Member States, specifies the Member States and regions within Member States that fulfil these criteria;(3) Whereas this Decision will not be adapted to the legal situation on 1 July 1999 since Directive 64/432/EEC was amended by Directive 98/46/EC(4); whereas moreover certain provisions for the recognition as officially brucellosis-free Member State or region have been modified by Directive 98/46/EC; whereas it is necessary to repeal Decision 97/175/EC;(4) Whereas in accordance with the provisions of Directive 64/432/EEC Member States or regions may be declared officially brucellosis-free if they meet the conditions of Annex AII(7) and they retain their status as long as the conditions of Annex AII(8) are fulfilled;(5) Whereas Member States and regions officially free of bovine brucellosis are to report the occurrence of all cases of brucellosis to the Commission, which may propose a decision to suspend or revoke the status in accordance with the provisions of Annex AII(9) of that Directive;(6) Whereas in accordance with Annex AII(7)(b) an identification system allowing the identification of herds of origin and transit for each bovine animal in accordance with Council Regulation (EC) No 820/97(5) is a prerequisite for granting the officially free status for bovine brucellosis;(7) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Member States and regions thereof referred to respectively in Annexes I and II are declared officially free of bovine brucellosis.Article 2The Decision shall be reviewed by 31 December 1999.Article 3Decision 97/175/EC is hereby repealed.Article 4This Decision shall apply from 1 July 1999.Article 5This Decision is addressed to the Member States.Done at Brussels, 15 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 121, 29.7.1964, p. 1977/64.(2) OJ L 358, 31.12.1998, p. 107.(3) OJ L 73, 14.3.1997, p. 16.(4) OJ L 198, 15.7.1998, p. 22.(5) OJ L 117, 7.5.1997, p. 1.ANNEX IMEMBER STATES DECLARED OFFICIALLY FREE OF BOVINE BRUCELLOSIS UNTIL 31 DECEMBER 1999DenmarkGermanyLuxembourgNetherlands(1)AustriaFinlandSweden(1) As from 1 August 1999.ANNEX IIREGIONS OF MEMBER STATES DECLARED OFFICIALLY FREE OF BOVINE BRUCELLOSIS UNTIL 31 DECEMBER 1999Great Britain (United Kingdom)Province Bolzano (Italy)